DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/09/2022, 05/09/2022, 06/09/2022, 06/27/2022, 07/07/2022, 07/27/2022, 08/17/2022, 09/02/2022 and 09/22/2022 have been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 08/09/2022.
Claims 1-2 and 4-37 are pending.
Claim 3 is cancelled.
Claims 15-37 are added new.

Response to Arguments
Applicant’s arguments filed on 08/09/2022 with respect to claims 1-2 and 4-37 have been fully considered but they are not persuasive.

The Applicant presented argument that Simpson fails to disclose "receiving ... a second input ... directed to the first set of one or more selection options for the first current sense of wellbeing," as required by amended claim 1. (REMARKS, Page 17)

The Examiner respectfully disagreed. The Examiner presents that Simpson ([0012-0013]) discloses ([0012] a  method of evaluating a user against a program, including: displaying a user interface, the user interface including one or more graphical elements representing respective programs, the one or more programs configured to guide a user in treating diabetes (a current sense of wellbeing); receiving a selection of a program from the user interface (construed as one input of a first set of one or more inputs). [0013] The method may further include, after the receiving a selection of a program: displaying one or more graphical elements representing respective subprograms, the one or more subprograms configured to further guide a user in treating the disease (a current sense of wellbeing); and receiving a selection of a selected subprogram (receiving ... a second input ... directed to the first set of one or more selection options for the first current sense of wellbeing). The method may further include, monitoring other data about the user, and the analyzing or evaluating steps, or both, may be based on the glucose concentration data and the other data. The evaluating may include evaluating an effect of the activity data on the glucose concentration data.
Simpson further illustrates the above with various figs and description presented in Section 7 below as for example by Fig. 37, [0287, 0299] disclosing [0287] a guided start-up program that can serve as an introduction to analyte monitoring for a subject user. For a user with type II diabetes, the systems and methods described according to present principles may provide an introduction to continuous glucose monitoring. [0299] Following selection of a program in step 300, in some cases a sub program may also selected by the user (step 301), the subprogram selected from one or more displayed subprograms related to the program selected in step 300.
Accordingly claim 1 and similarly claims 13 and 14, and corresponding dependent claims 2, 4-12 and 15-37 are rejected.





NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-17, 20-27 and 30-37 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Simpson et al. (US 20160328991 A1, of IDS, hereinafter ‘SIMPSON’).
Regarding claim 1, SIMPSON teaches a first electronic device (Fig. 2, Monitoring device 21 e.g., Smartphone, Fig. 7 Smartphone 80 ), comprising:
a display device (Fig. 2, Monitoring device 21 e.g., Smartphone, [0192] If data such as “I ate a bowl of cereal” is entered as a text string, one exemplary output may be to display the effect of that day's meal, i.e., cereal,  use of such pictorial representations. (Fig. 7 Smartphone 80,  [0230]) a user interface 81 for a typical smart phone 80 is displayed where manipulation of the user interface may be via a touchscreen as well as by one or more buttons 104. A clock 102 is shown as part of the user interface);
one or more input devices (Fig. 2, Monitoring device 21 e.g., Smartphone UI 26, Fig. 7 Smartphone 80, user interface 81,  [0230]  user interface 81 for a typical smart phone 80 is displayed where manipulation of the user interface may be via a touchscreen);
one or more processors (Fig. 2, Smart Phone 80. [0560-0561] the present disclosure may be implemented or performed with a general purpose processor, a digital signal processor (DSP)); and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (Fig. 2, [0186] The monitoring device 21 may further include non-transitory computer readable memory running an application or “app” 27. [0560-0561] the present disclosure may be implemented or performed with a general purpose processor, a digital signal processor (DSP), the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium, can comprise RAM, ROM, CD-ROM) for:
receiving, via the one or more input devices, a first set of one or more inputs, that identifies a first action that was performed ([0012] a  method of evaluating a user against a program, including: displaying a user interface, the user interface including one or more graphical elements representing respective programs, the one or more programs configured to guide a user in treating diabetes; receiving a selection of a program from the user interface (construed as one input of a first set of one or more inputs).
See also Figs. 33A-33D, [0281-0283] and Fig. 37 [0299-0311] for illustration.
(Fig. 33A, Fig. 33B, [0281]) FIG. 33A illustrates an initial screen, and FIG. 33B illustrates the effect of tapping one of the entries of the screen of FIG. 33A, i.e., “eat your favorite food”. (a first set of one or more inputs which also includes selecting the program of Today’s CGM Activity, as shown in Fig. 33A).
(Fig. 37 Step 300, [0287] FIG. 37 relates to a guided start-up program that can serve as an introduction to analyte monitoring for a subject user. For a user with type II diabetes, the systems and methods described according to present principles may provide an introduction to continuous glucose monitoring. [0299]) In a first step, a program is selected by a user (step 300). In some cases, default programs may be provided to the user on the user interface 26 (FIG. 2) as potential programs. The default programs may be based on no prior knowledge of the user or may be determined based on knowledge of the user including retrospective user data analysis, user responses to a questionnaire, or the like. Following selection of a program in step 300, in some cases a sub program may also selected by the user (step 301), the subprogram selected from one or more displayed subprograms related to the program selected in step 300 (that identifies a first action that was performed. For example, in step 300, a user may select whether to follow an initial meal program or exercise program. In step 301, if the user selected a meal program in step 300, the user may select whether to follow a breakfast program, a lunch program, or a dinner program); and
in response to receiving the first input, displaying, via the display device, a first set of one or more selection options for a first current sense of well-being of a user of the first electronic device ([0013] The method may further include, after the receiving a selection of a program: displaying one or more graphical elements representing respective subprograms, the one or more subprograms configured to further guide a user in treating the disease (a first set of one or more selection options for a first current sense of well-being of a user). The method may further include, monitoring other data about the user, and the analyzing or evaluating steps, or both, may be based on the glucose concentration data and the other data. 
(Fig. 33A, Fig. 33B, [0281]) FIG. 33A illustrates an initial screen, and FIG. 33B illustrates the effect of tapping one of the entries of the screen of FIG. 33A, i.e., “eat your favorite food”.
(Fig. 33D, [0282]) FIG. 33D illustrates another user interface according to this implementation, in which various types of events affecting a user's blood sugar may be investigated further, generally by tapping the appropriate button. For example, under “eat your favorite food” (in response to receiving the first input which also includes the selection of program of Today’s CGM Activity, as shown in Fig. 33A), the user's favorite foods may be displayed along with estimated effects on their blood glucose, … with respect to their current glucose value. (Fig. 33D shows also shows an option with Mixed Green Salad with +50 mg/dL). (It can be construed that Fig. 33D shows multiple options a first set of one or more selection options for a first current sense of well-being of a user).
Fig. 37 Step 300, [0299]) For example, in step 300, a user may select whether to follow an initial meal program or exercise program. In step 301, if the user selected a meal program in step 300, the user may select whether to follow a breakfast program, a lunch program, or a dinner program);
receiving, via the one or more input devices, a second input, of the first set of one or more inputs, directed to the first set of one or more selection options for the first current sense of well-being that identifies a the first current sense of well-being associated with the first action ([0013] The method may further include, after the receiving a selection of a program: displaying one or more graphical elements representing respective subprograms, the one or more subprograms configured to further guide a user in treating the disease; and receiving a selection of a selected subprogram (receiving ... a second input ... directed to the first set of one or more selection options for the first current sense of wellbeing). The method may further include, monitoring other data about the user, and the analyzing or evaluating steps, or both, may be based on the glucose concentration data and the other data. The evaluating may include evaluating an effect of the activity data on the glucose concentration data.
(Fig. 33A, Fig. 33B, [0281]) FIG. 33A illustrates an initial screen, and FIG. 33B illustrates the effect of tapping one of the entries of the screen of FIG. 33A, i.e., “eat your favorite food”. In this implementation the user may press start, take an image of the food they are about to eat, and consume the food.
(Fig. 33D, [0282]) FIG. 33D illustrates another user interface according to this implementation, in which various types of events affecting a user's blood sugar may be investigated further, generally by tapping the appropriate button. For example, under “eat your favorite food” (in response to receiving the first input which also includes the program of Today’s CGM Activity, as shown in Fig. 33A), the user's favorite foods may be displayed along with estimated effects on their blood glucose, … with respect to their current glucose value. (Fig. 33D shows also shows an option with Mixed Green Salad with +50 mg/dL) [0283] By displaying options in this manner, less keystrokes or button presses are necessary for a user to enter data important to glucose monitoring calculations. (it can be construed data is entered by selecting one the user's favorite foods displayed).
(Fig. 37 Step 300, [0299]) In step 301, if the user selected a meal program in step 300, the user may select whether to follow a breakfast program, a lunch program, or a dinner program); and
in response to receiving the first set of one or more inputs, generating a first log entry that includes the first action and the first current sense of well-being, wherein the first log entry is associated with a first time point ([0013]  the one or more subprograms configured to further guide a user in treating the disease; and receiving a selection of a selected subprogram. The monitoring and storing may be performed by a continuous glucose monitor.
[0281] Referring next to FIGS. 33A-33C, a user interface is shown in which activities may be logged in a proactive fashion. FIG. 33A illustrates an initial screen, and FIG. 33B illustrates the effect of tapping one of the entries of the screen of FIG. 33A, i.e., “eat your favorite food”. In this implementation the user may press start, take an image of the food they are about to eat, and consume the food. The effect of this consumption is shown in FIG. 33C. In the example shown, the effect of the consumption is to cause the user's glucose value to extend into a warning zone for hyperglycemia. 
(Fig. 37 step 308, [0311]) In a final step, an output is displayed responsive to the evaluation (step 308). The displayed output may be any of the types described above, depending on application, and exemplary displays are noted below with respect to the specific examples.
See also [0273] FIGS. 28A-28H illustrate various types of indicators which may be present on user interfaces, and which may also appear in various combinations on a given user interface. 
Fig. 28F, Button for Food, [0274] FIG. 28F indicates various events, which may have been logged or entered by the user).
 
Regarding claim 2, SIMPSON teaches the first electronic device of claim 1, the first set of one or more inputs includes a third input (Fig. 28F, [0274] FIG. 28F indicates various events, which may have been logged or entered by the user), the one or more programs further including instructions for:
displaying, via the display device:
a first affordance corresponding to a log entry of a first type (Fig. 28F, Button for Food, [0274] FIG. 28F indicates various events, which may have been logged or entered by the user ); and
a second affordance corresponding to a log entry of a second type different from the first type (Fig. 28F, Button for Activity or Other, [0274] FIG. 28F indicates various events, which may have been logged or entered by the user);
in accordance with a determination that the third input corresponds to selection of the first affordance, the first log entry includes an indication the first log entry is of the first type (Fig. 28F, Button for Food, [0274] FIG. 28F indicates various events (construed as logged event for food), which may have been logged or entered by the user ); and
in accordance with a determination that the third input corresponds to selection of the second affordance, the first log entry includes an indication that the first log entry is of the second type (Fig. 28F, Button for Activity or Other, [0274] FIG. 28F indicates various events (construed as logged event for Activity or Other), which may have been logged or entered by the user. [0275] FIG. 28H illustrates exemplary suggested activities useful for type II users, who again may be unfamiliar with specific remedial actions to take to address certain glucose situations.).  

Regarding claim 4, SIMPSON teaches the first electronic device of claim 1, the one or more programs further including instructions for:
after generating the first log entry, displaying, via the display device, a first user interface (Fig. 21, [0255] images of meals may be portrayed against a time axis) including:
a representation of a first period of time that includes the first time point (Fig. 21, [0255] meals 218a-218e are plotted against a time axis, generally representing breakfast, lunch, and dinner of a first day and breakfast and lunch on a second day, MEAL #1 at 8am on first day);
a representation of the first log entry (Fig. 21, 218a-MEAL #1 at 8am on first day); and
a representation of a second log entry that is associated with a second time point, different from the first time point, within the first period of time (Fig. 21, 218b-MEAL #2 at 12pm on first day).  

Regarding claim 5, SIMPSON teaches the first electronic device of claim 4, wherein the first user interface includes a representation of a value of a second physiological parameter of the user of the first electronic device over the first period of time (Fig. 21, [0255] meals 218a-218e are plotted against a time axis, generally representing breakfast, lunch, and dinner of a first day and breakfast and lunch on a second day. The meals are shown at different heights on a vertical axis. The height of each meal can be based on a glycemic index of the meal, a peak glucose response observed following the meal, or on other bases which may be useful to a subject user).  

Regarding claim 8, SIMPSON teaches the first electronic device of claim 4, wherein the first user interface includes a representation of a third log entry that was generated at a third electronic device and transmitted to the first electronic device ([0190] where a user is exercising by running or jogging, GPS data (a third log entry) may also be determined and used. GPS (third electronic device which can be either the transmitting Satellite or GPS receiver in the smart phone, see also [0080]) data may also be employed to determine a velocity (a representation of a third log entry) of the user, and may be able in that way to determine an intensity of the running or jogging).  

Regarding claim 9, SIMPSON teaches the first electronic device of claim 1, wherein:
the first set of one or more inputs includes fourth input that corresponds to a first event challenge that was generated at a fourth electronic device and transmitted to the first electronic device ([0219] The displayed output may further include comparisons to other users, e.g., using data sourced from the cloud or other network source (fourth input was generated at a fourth electronic device and transmitted to the first electronic device), so that a user may be enabled to compare (challenge) their control with those of others, e.g., either generally or within a specified peer group, e.g., Facebook® friends. [0221] where program goals are monitored on a network or other cloud-based source, the same can be employed to determine if the user has met a goal, e.g., a goal of a program set by the perturbation 11 (see FIG. 1), or a goal set by caregivers, physicians, friends, or family. Besides providing information, such cloud-based data enables social and competitive activities (event challenges including a first event challenge), e.g., within peer groups or on social networking websites); and
the first log entry includes an indication of the first event challenge ([0219] The displayed output may further include comparisons to other users, e.g., using data sourced from the cloud or other network source, so that a user may be enabled to compare their control with those of others, e.g., either generally or within a specified peer group, e.g., Facebook® friends. [0221] where program goals are monitored on a network or other cloud-based source, the same can be employed to determine if the user has met a goal. [0223] For example, if particular exercises or meal choices (construed as representation of first event challenge) have been found appropriate and well-liked by demographically similar users, such may be provided as potential options for a subject user.).

Regarding claim 10, SIMPSON teaches the first electronic device of claim 9, the one or more programs further including instructions for:
displaying, via the display device, a second user interface ([0224] Users also may be provided with generic comparisons where such can be calculated, e.g., “You are in the top 10% of your peers.”, which can serve as motivational aids to the subject user. The overall available population data may be employed to see where the individual is situated, e.g., to determine and display if the user is typical or atypical. [0225] The outputs can indicate the effects of, e.g., medication (representation of third event challenge, e.g. Fig. 26E a second interface), diet (representation of first event challenge), exercise, or other aspects of a user's lifestyle (representation of second event challenge). [0230] In FIG. 8, another parameter is shown (a second user interface), e.g., “fat burn” 118, and the same indicated by a similar thermometer type scale 122 with the current value indicated by a line 124, e.g., corresponding to metabolic rate. [0340] By use of cloud-based data about similar users, data may be collected and analyzed about thousands, tens of thousands, or hundreds of thousands of patients, and a profile may be selected for a subject patient based on significant amounts of data about the subject patient as compared to the stored data about all known patients.) including:
a representation of a second event challenge that was generated at the fourth electronic device and transmitted to the first electronic device ([0225] The outputs can indicate the effects of, e.g., medication (representation of third event challenge, e.g. Fig. 26E a second interface), diet (representation of first event challenge), exercise, or other aspects of a user's lifestyle (representation of second event challenge). [0336] In this regard, as well as with respect to “computing—environment—performed” or “computing—environment—assisted” program selection under the flowcharts described here, a cloud-based ecosystem (the fourth electronic device, or any of accelerometer, one of the analyte sensors, see [0081, 0081]) may enable HCPs and their patient users (user receives data via cloud or network, see Fig. 2) to tailor therapy and care, including, e.g., diet (representation of first event challenge), lifestyle (representation of second event challenge), medications (representation of third event challenge), devices, and the like, to optimize adherence and clinical outcomes); and
a representation of a third event challenge, different from the second event challenge, that was generated at the fourth electronic device and transmitted to the first electronic device ([0336] In this regard, as well as with respect to “computing—environment—performed” or “computing—environment—assisted” program selection under the flowcharts described here, a cloud-based ecosystem (the fourth electronic device) may enable HCPs and their patient users (user receives data via cloud or network, see Fig. 2) to tailor therapy and care, including, e.g., diet (representation of first event challenge), lifestyle (representation of second event challenge), medications (representation of third event challenge), devices, and the like, to optimize adherence and clinical outcomes).  
  
Regarding claim 11, SIMPSON teaches the first electronic device of claim 10:
wherein:
the second event challenge is an event challenge of a first type ([0225] The outputs can indicate the effects of, e.g., medication (representation of third event challenge, e.g. Figs. 26E, a second interface), diet (representation of first event challenge), exercise, or other aspects of a user's lifestyle (representation of second event challenge, and a first type, e,g, Fig. 8, a second interface));
the third event challenge is an event challenge of a second type different from the first type([0225] The outputs can indicate the effects of, e.g., medication (representation of third event challenge, and second type different from first type, e.g. Fig. 26E a second interface), diet (representation of first event challenge), exercise, or other aspects of a user's lifestyle (representation of second event challenge, and a first type)); and
the one or more programs further including instructions for:
while displaying the second user interface, receiving a second set of one or more inputs ([0231] Following a swiping gesture (a second set of one or more inputs), additional data may be shown, e.g., trend and history graphs, as illustrated by the exemplary FIG. 9. In this figure, the thermometer type scale of FIG. 8 is expanded into various zones 110, e.g., a low fat burning zone 136 (low physical activity), a maximum fat burn zone 134 (optimal fat burn, lipid metabolism), a maximum carbohydrate burning zone 132 (optimal cardiovascular intensity, aerobic carbohydrate metabolism), and a burnout zone 128 (anaerobic metabolism due to lactate buildup).); 
in accordance with a determination that the second set of one or more inputs includes selection of the representation of the second event challenge, displaying a third user interface configured to generate an event challenge response associated with a third time point ([0231] Following a swiping gesture (a second set of one or more inputs), additional data may be shown, e.g., trend and history graphs (displaying a third user interface configured to generate an event challenge response associated with a third time point), as illustrated by the exemplary FIG. 9. In this figure, the thermometer type scale of FIG. 8 is expanded into various zones 110, e.g., a low fat burning zone 136 (low physical activity), a maximum fat burn zone 134 (optimal fat burn, lipid metabolism), a maximum carbohydrate burning zone 132 (optimal cardiovascular intensity, aerobic carbohydrate metabolism), and a burnout zone 128 (anaerobic metabolism due to lactate buildup). Textual descriptions of the zones maybe displayed by elements 120. A trace graph 90 (displaying a third user interface configured to generate an event challenge response associated with a third time point which is associated exercise, or other aspects of a user's lifestyle the representation of second event challenge) is seen, which in this case traverses three of the zones.); and
in accordance with a determination that the second set of one or more inputs includes selection of the representation of the third event challenge, displaying a fourth user interface configured to generate an event challenge response associated with a first date ([0269] FIG. 26E (with date), Fig. 26F (Event Time, Now), illustrates a screen (a fourth user interface) following activation of a “take medication” button (selection of the representation of the third event challenge). Such functionality typically provides benefits for behavioral modification. For example, a user or caretaker may set the time medication is to be taken, along with the name of the drug and a description of the drug. If the notification (such as may be seen in FIG. 26E, (a second user interface)) is ignored, a notification may be sent to a follower. From the notification shown in FIG. 26E, a user can acknowledge any and all drugs taken at the current, past, or future time. This action also enters an event on the trend graph). 

Regarding claim 12, SIMPSON teaches the first electronic device of claim 1, the one or more programs further including instructions for:
after generating the first log entry, transmitting the first log entry to a fifth electronic device ([0210] In one implementation, “low-resolution” data may be initially provided to the user, e.g., a color indicating whether a goal associated with the program has been met, or showing, e.g., the impact of exercise on a glucose level. “High resolution” data may be provided in the background, e.g., available to the user via a swiping action. High-resolution data may also be provided to the cloud for subsequent use by a healthcare practitioner (“HCP”) (transmitting the first log entry to a fifth electronic device of HCP (Health Care Provider) via cloud) or other users. Alternately see [0081] The analyte concentration data may be measured by an analyte sensor, and the data about one or more other analytes may be received from one or more other analyte sensors).  

Regarding claim 13, being similar features as in claim 1, is also rejected mutatis mutandis, as for claim 1.

Regarding claim 14, being similar features as in claim 1, is also rejected mutatis mutandis, as for claim 1.

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 9.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 10.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 11.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 12.

Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth for claim 9.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 10.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 11.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth for claim 12.

Regarding claim 35, SIMPSON teaches the first electronic device of claim 1, the one or more programs further including instructions for:
displaying, via the display device, at least a portion of the first log entry (Fig. 28F, [0274] FIG. 28F indicates various events, which may have been logged or entered by the user. (Alternatively Fig. 32A, [0278]) he user interface of FIGS. 32A-32C allows convenient user entry of events corresponding to meals, activities, and other events, e.g., ingestion of medication. In this way, the user may be enabled to check the effect of such events on their glucose levels. (Alternatively Figs. 33B, 33D, [0281]) FIG. 33B illustrates the effect of tapping one of the entries of the screen of FIG. 33A, i.e., “eat your favorite food”. In this implementation the user may press start, take an image of the food they are about to eat, and consume the food. The effect of this consumption is shown in FIG. 33C. In the example shown, the effect of the consumption is to cause the user's glucose value to extend into a warning zone for hyperglycemia. 0282] FIG. 33D illustrates another user interface according to this implementation, in which various types of events affecting a user's blood sugar may be investigated further, generally by tapping the appropriate button).

Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth for claim 35.
Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth for claim 35.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 20160328991 A1, of IDS, hereinafter ‘SIMPSON’) in view of Yodfat et al. (WO 2009095908 A2, of record, hereinafter ‘YODFAT’).
Regarding claim 6, SIMPSON teaches the first electronic device of claim 5, wherein the value of the second physiological parameter over the first period of time is received from a second electronic device (Fig. 2, [0015] The other data may include meal data, e.g., received from a social network. [0019] The monitoring of other data may include receiving data from a cloud-connected source, and the cloud-connected source may be a social network, a caregiver network, or a network of diabetes patients (received from a second electronic device). [0190] entering “#cereal” may input data of a datatype “food” and may also automatically enter a glycemic index and/or a calorie count appropriate to the bowl of cereal. (Fig. 21, [0255]) The meals are shown at different heights on a vertical axis. The height of each meal can be a based on a glycemic index (a physiological assessment or parameter, well known) of the meal, a peak glucose response observed following the meal (it is obvious that the glycemic index be received from a second electronic device in cloud)).
However, SIMPSON does not expressly disclose the second physiological parameter is received from a second electronic device.
In an analogous art, YODFAT teaches the second physiological parameter is received from a second electronic device ([0090] similar to the determination of the carbs and GI for a simple meal, the carbs and GI values for the various constituents of the composite meal specified may be provided by sending a request (via, e.g., a wireless channel, or a network connection) to a remote system on which the carbs/GI values are stored).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of using a remote database of YODFAT to the cloud based system of SIMPSON in order to take the advantage of method for using a database in a remote server on a need basis to retrieve data associated with different meal types to assist with appropriate recommendation for a diabetic patient   (YODFAT: [0012, 0089]).

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claims 7, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 20160328991 A1, of IDS, hereinafter ‘SIMPSON’) in view of Newberry, Robert. S. (US 20170215811 A1, of record, hereinafter ‘NEWBERRY’).
Regarding claim 7, SIMPSON teaches the first electronic device of claim 4, wherein the first user interface includes a representation of a current value of a third physiological parameter of the user of the first electronic device (Fig. 45, steps 508 Track Data, Meal Data, Analyte data, Heart rate data, [0374] Data may then be tracked (step 508). The tracked data may include, e.g., activity data (via accelerometer or GPS or other systems noted above), calorie data, meal data, analyte data such as glucose, lactate, or lactic acid, metabolism data, heart rate data, as well as other types of data, and combinations of the above.). 
However, SIMPSON does not expressly disclose a representation of a current value of a third physiological parameter of the user of the first electronic device.
In an analogous art, NEWBERRY teaches a representation of a current value of a third physiological parameter of the user of the first electronic device ([0101] FIG. 12 illustrates a schematic block diagram of an embodiment of another graphical user interface (GUI) 900 generated by the HM application 108. The HM application 108 may be implemented generate the GUI 900, e.g. on the display 112 of the UE 100, based on biosensor data from one or more biosensors 150. The HM application 108 is operable to generate the GUI 900 to display monitored biosensor data. For example, the GUI 900 may display a Heartbeat Monitor GUI 1200 that tracks detected heart rate or beats per minute (BPM), e.g. BPM=105. The GUI 900 may display a Temperature GUI 1202 that illustrates measured temperature of a user, and a Blood Glucose Level GUI 1204 that illustrates measured indicator of blood glucose levels).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of collecting and displaying multiple physiological parameter in real time of NEWBERRY to the system of SIMPSON in order to take the advantage of method for accurate and non-invasive biosensor measurements providing a convenient system for monitoring and tracking these biosensor measurements  (NEWBERRY: [0003, 0080]).

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 7.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kamath et al. (US 20220273204 A1), describing Intermittent Monitoring
SAINT et al. (US 20200350052 A1), describing INTELLIGENT MEDICATION DELIVERY SYSTEMS AND METHODS FOR DOSE RECOMMENDATION AND MANAGEMENT
Yodfat et al. (US 20110071765 A1), describing Device And Method For Alleviating Postprandial Hyperglycemia
Weinert et al. (US 20070179434 A1), describing System And Method For Determining Drug Administration Information

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413